                                                                                             FILED
 1                                                                                                     COURT
                                                                                  CLERK. U S. DiSTRJCt

 2
                                                                                       ,~ 12 2019
 3
                                                                               ~ cErvrKa,~ui~~~- ,~
 4                                                                             ._... Y_~-- -

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                 CENTRAL DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         )

12                                     Plaintiff,      )           ~ ~ • 1~ ~2 ~~'~~`~ ~r

13                           v.           )ORDER OF DETENTION AFTER HEARING
                                   C~~,~~ )   (18 U.S.C. § 3142(1))
14    ~~~~n~,a
15                                     Defendant.
16

17                                                         I.

18         A.()On motion of the Government involving an alleged

19            1.() crime of violence;

20            2. ()offense with maximum sentence oflife imprisonment or death;

21            3. ()narcotics or controlled substance offense with maximum sentence often or more

22                   years (21 U.S.C. §§ 801,/951, et. sec .,,/955a);

23            4. ()felony -defendant convicted of two or more prior offenses described above;

24            5.() any felony that is not otherwise a crime of violence that involves a minor victim, or

25                   possession or use ofa firearm or destructive device or any other dangerous weapon,

26                   or a failure to register under 18 U.S.0 § 2250.

27         B.(JjOn motion (~by the Government)/()(by the Court sua ,s~onte involving)

28   ///

                                  ORDER O['DETENTION AF"I'ER HEARING(18 U.S.C. §3142(1))
                                                                                                         Page 1 of3
     CR-94(06/07)
     1              1. (serious risk defendant will flee;
  2.               2. ()serious risk defendant will
  3                      a.() obstruct or attempt to obstructjustice;
 4                       b.() threaten, injure, or intimidate a prospective witness or juror or attempt to do so.
                                                           .  fi
 s
 6             The Court find        condition or combination ofconditions will reasonably assure:
 7             A. (appearance of defendant as required; and/or
 8            B.~~       s~fety of any person or the community.
 9                                                            III.
10            The Court has considered:
11            A.(~e nature and circumstances ofthe offense, including whether the offense is a crime of
12                 violence, a Federal crime ofterrorism, or involves a minor victim or a controlled substance,
13                 firearm, explosive, ar destructive device;
14            B.( the weight ofevidence against the defendant;
15            C. (~he history and characteristics ofthe defendant;

16            D. (' the nature and seriousness of the danger to any person or to the community.
17                                                            N.
18            The Court concludes:
19            A. ()Defendant poses a risk to the safety of other persons or the community because:
20

21
22
23
24
25
26 ///
27 ///
28 ///

                                      ORDER OF DETENTION AFTER HEARING(l8 U.S.C. §3142(1))

         CR-94(06/07).                                                                                 Page 2 of 3
     1          B.( History and characteristics indicate a serious risk that defendant will flee because.
     2

     3
     4
     5
     6

     7

     8         C.() A serious risk exists that defendant will:
  9                     1.() obstruct or attempt to obstruct justice;
 10                     2.() threaten, injure or intimidate awitness/juror, because:
 11
 12
 13
14

15

16
17            D. ()Defendant has not rebutted by sufficient evidence to the contrary the presumption
18                      provided in 18~~
                                       U.S.C. 3142
                                         r~~~~;~t
19            IT IS ORDERED~Efiat defendant be detained prior to trial.
20            IT YS FURTHER ORDERED that defendant be confined as far as practicable in a corrections
21       facility separate from persons awaiting or serving sentences or person held pending appeal.
22            TI' IS FURTHER ORDERED that defendant be afforded reasonable opportunity for private
23       consultation with his counsel.
24
25
26 DATED: /~ ~G/,~----
                                                 U.S. MAGISTRATE /DISTRICT JUDGE
27
28

                                    ORDER OF DETENTION AFTER HEARING(IS U.S.C. §3142(1))

         CR-94(06/07)                                                                              Page 3 of3
